ACCEPTED
                                                                                                       03-14-00200-CR
                                                                                                              3864618
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                  1/22/2015 2:43:03 PM

                          TROY C. HURLEY                                                             JEFFREY D. KYLE
                                                                                                                CLERK

                                 Attorney at Law
                                       P.O. Box 767
                                                                                FILED IN
                              312 East Central Avenue                    3rd COURT OF APPEALS
                                Belton, Texas 76513                          AUSTIN, TEXAS
                        (254) 939-9341 FAX (254) 939-2870                1/22/2015 2:43:03 PM
                                                                           JEFFREY D. KYLE
                                                                                 Clerk
                                     January 22, 2015

MR. JEFFREY D. KYLE, CLERK
Court of Appeals
Third Supreme Judicial District
P.O. Box 12547-Capitol Station
Austin, Texas 78711

RE: KENNETH EMMANUEL DARDEN, Jr. V. THE STATE OF TEXAS
      Cause No. 03-14-00200-CR
      (Trial Court No. 69,823 in the 264th District Court of Bell County, Texas)

Dear Mr. Kyle:

        This is to inform the Court of Appeals that I, as court-appointed attorney on
appeal, have complied with Rule 48.4 of the Texas Rules of Appellate Procedure by
sending a copy of the Courts Opinion in the above referenced case. This was done within
five (5) days after the opinion was rendered.

         Enclosed please find a copy of the return receipt on this date. Please cause this
letter and copy to be filed in this matter.

         .

                                                      Sincerely,



                                                      /s/ Troy C. Hurley
                                                      TROY C. HURLEY
                                                      Attorney at Law
                                                      SBA No. 10312000
TH/ht
Encls.